﻿
Mr. President on behalf of the Government of Mexico, I should like to congratulate you on your well-deserved election. I should like also to assure you of my delegation's willingness to contribute to the success of your presidency. Your competence and experience are a guarantee that we shall achieve our aim.
Allow me also to reiterate Mexico's support to the Secretary-General, Mr. Javier Perez de Cuellar. The initiative that he undertook last November, together with the Secretary-General of the Organization of American States (OAS) , regarding the Central American conflict, as well as his recent mediation between Iran and Iraq, are proof of his unswerving commitment to the cause of peace.
This illustrious Peruvian diplomat has been entrusted with conducting the work of the United Nations at a particularly difficult time, when doubts are being expressed concerning the effectiveness of multilateralism and even the very validity of the precepts upon which the world Organization is based. In his arduous tasks he has the backing of Latin America and the developing countries. This solidarity is part of a larger contribution the aim of which is to establish an international system based on genuine co-operation among all States.
A year ago from this rostrum, President Miguel de la Madrid emphatically stated Mexico's unswerving commitment to the purposes and principles of the United Nations. That declaration faithfully reflects the strength of our foreign policy commitment in subscribing to the norms that lay the foundations for peaceful coexistence of all peoples based on respect and solidarity. They constitute the backbone of Mexico's international conduct. For Mexico, compliance with law and respect for the essential rules of international coexistence are basic elements of its foreign policy. It is not a matter of merely postulating universal values in the abstract, but of sustaining principles that are necessary for the preservation of national sovereignty - that is, rules of behaviour that have acquired a special meaning for us within our social system and history and are at the core of our nation's values.
Ethics and law as applied to political action necessarily lead to a search for just agreements in international relations that eliminate confrontations among States; to the establishment of dialogue in which there is real communication  to the achievement, through active and flexible diplomacy, of the conciliation of opposing interests, and to the curbing of the arrogance of the powerful - in a word, to the promotion of international co-operation as the basis for a peaceful coexistence based on justice and equality. Mexico repudiates all forms of intervention wherever they occur. By defending this principle we protect our own interests and thus ensure against interference in our nation's affairs. By upholding the self-determination of peoples we avoid the temptation of limiting our own sovereignty or imposing upon ourselves political models alien to us. We insist also on the peaceful solution of disputes to ensure that the community of States submits to legal order and abandons the tendency towards the use of force, power and arbitrariness in international relations.
These tenets, the application of which we have demanded without distinction, are not ours alone but a fundamental part of modern international law. Their enforcement protects the legitimate interests of the community of States in general. Hence my country's unswerving support for the work of the United Nations, which embodies the shared ideal of strict observance of the legal order.
The consistency of Mexico's foreign policy with these unchanging principles explains the policy of the Mexican Government, and the other member countries of the Contadora and Support Groups with regard to the Central American conflict. It should be recalled that in January 1983 there was a climate of confrontation and distrust in the isthmus, where mounting political tensions and the militarization of the region were the harbinger of an imminent conflagration.
The Contadora Group emerged as an example of mediation in good faith with the will to co-operate with the Central American Governments so that seemingly insurmountable antagonisms could be channelled through negotiations. We have worked towards dialogue and reconciliation among the parties to restore a climate of political trust and thus overcome the danger of armed confrontation and intervention, seeking a fair balance with regard to the political interests of the States of the area. 

The activities of the Contadora Group do not respond only to a generic imperative or the memory of foreign interference and internal and international armed conflicts that have distorted the organic development of the Central American nations. We are trying, by promoting the diplomatic settlement of disputes, slowing the arms build-up and negotiating the economic and social development of the region, to avoid the extension of confrontation and guarantee the legitimate national interests of each of the Contadora countries, while protecting the political stability of Latin America.
The violation of the legal order in the isthmus undermines the possibility of claiming one's rights. The arms race and the state of war force the conflicting parties to allocate ridiculous amounts of investments to defence. The displacement of refugees also contribute to the creation of social tension. Recent history shows, too, that regional conflicts, limited at the start, can spread beyond the original area to neighbouring regions. It is essential that our nations prevent war and find a just, comprehensive solution to Central American problems. This is a task that cannot be postponed.
In Central America there are two opposing interpretations of the world, different political ideas and contradictory feelings about Latin American history and the means of contributing to the settlement of international conflicts.
The first adheres to a system of areas of influence that even in contemporary strategic terms seems obsolete and that would make force the main motivation for the conduct of States. This approach promotes war as an instrument for hegemonic affirmation and denies the pluralism of our peoples for the benefit of a supposed national security. At the same time, it deepens contradictions within the s, societies, which it claims have political freedom, preventing them from developing their own institutions and denying them the opportunity to make their own decisions. The second sees politics as a privileged means of making history. It discusses antagonisms at the negotiating table and tries to resolve them through diplomacy. It believes that the peaceful solution of the Central American controversy is in both the short and the long term in the abiding interests of all the countries of the region. This interpretation upholds the basic tenets of Western moral and intellectual traditions - that is, a social and international order which is based on reason, that identifies human progress with intelligence and creativity and that stems from the indissoluble link between political practice and ethical principles - and affirms the concept of man as a potential for irreversible freedom.
For more than four years now we have persevered in an effort to guide the Central American conflict in accordance with this political logic. We are gratified that those actions contributed to the peace agreement signed in Guatemala last August by the Presidents of the Central American countries.
Those agreements mark a new stage in the life of the region and reflect the fundamental commitments of those of us Who have struggled to carry out our task of mediation: national reconciliation through dialogue and political action; pluralistic democracy that guarantees human rights and promotes social justice; free exercise of the right of self-determination; the cessation of support for irregular forces and the corresponding obligation to refrain from the use of one's own territory for the illegal activities of those groups; and a decision to continue negotiations on security and arms limitation - in short, to foster international co-operation in meeting the most urgent economic needs of the societies of the region.
I reiterate the Mexican Government's satisfaction at the signing of the Guatemala agreement and its readiness to participate, together with the Contadora and Support Groups and the Secretaries-General of the Organization of American States (OAS) and the United Nations, in the International Verification and follow-up Commission to give effect to the obligations assumed by the Central American Governments. I reiterate also our determination to contribute, in association with the member States of the international community, to the fulfilment of a reconstruction project to increase substantially economic co-operation between the five countries of the area.
Undoubtedly the Governments of Central America have shouldered their responsibility. We now need the international community's respect and assistance. Other States, especially those with interests and ties in the region, now have an obligation to co-operate with specific action in ensuring the realization of the aspirations to reconciliation of the Central American countries.
Latin America is today confronting the most serious economic crisis in its contemporary history. An adverse international atmosphere combined with age-old deficiencies in the region's production infrastructure has created stagnation with inflation and a decline in the standard of living of its communities and has reduced the possibilities of progress and development in the region. It cannot be denied that in great measure the crisis has its origins in outside factors beyond the control of our Governments. A series of international circumstances combined to transform us into net capital exporters. Interest rates at unprecedented high levels, continued lowering of commodity prices and growing protectionism in the industrialized countries.
The countries of Latin America have made an enormous internal effort to adjust our economies and face the debt-servicing problem. Even so, the region as a whole has not been able to achieve its necessary development objectives.
We have noted with concern the direction that the industrialized countries wish to give to the plans to resolve the crisis. The proposed programme does not contribute to the design of an international co-operation system based on the principles of the United Nations Charter, nor does it help distribute the developing countries' burden of adjustment or reactivate in a symmetrical and balanced manner the functioning of the international economy as a whole.
In fact, when the allocation of financial flows is tied to programmes of commercial liberalization, for the purpose of providing resources in debt restructuring negotiations and obtaining new capital, the international financial organisms discredit the very foundations of the multilateral trade system non-discrimination and most-favoured-nation treatment. Thus the developing countries' possibilities of promoting greater access by their exports to the international market based on centralized negotiations in a preferential system that compensates for disadvantages, are diminished.
If to this is added the growing recourse by industrialized countries to the imposition of new conditions for access to their markets, demanding the opening up of the service and high technology sectors, direct investment and a stricter interpretation of the norms that govern intellectual property, the conclusion must be that the developing countries are seeing the advent of a new plan for an international economy that does not necessarily meet their interests.
Latin America has chosen to face these challenges by strengthening and widening its consultation, co-operation and co-ordination mechanisms to achieve greater participation in the negotiation and operation of the international economic system. Through regional economic organisms and special mechanisms such as the Cartagena Consensus and the Group of Eight, we intend to strengthen the structure of an international economic order that will contribute to establishing a more solid basis for the collective self-sufficiency of the developing countries.
The regional action does not adversely affect the search for new understandings among the developing countries designed to strengthen their collective action with regard to world economy. The new directions that are proposed in the fields of currency, finance and trade necessitate attempts to reach a new consensus and new negotiating strategies so as to regain the initiative in the process of changing the international economic system.
The magnitude of the challenge demands United, logical action by all the developing countries, focusing on international co-operation that will protect their legitimate interests and prompt the industrialized countries to enter into dialogue and negotiation on all matters on the international economic agenda.
The question of development problems necessarily leads to that of disarmament. Only a few weeks ago we examined in this forum the undeniable link between these problems and the arms race, with the consequent diversion of funds and attention in the political and economic spheres, to the detriment of a more just distribution of wealth. We referred to the expenditure on the accumulation of arsenals and the resultant distortions in the international economic system. The existence of nuclear weapons constitutes a threat to life on this planet and, while it is true that the responsibility for eliminating the danger of a holocaust falls chiefly on the nuclear Powers, the cause of peace and disarmament is that of all States.
This is the purpose of the initiative of the Group of Six: the Heads of Government of Mexico, Argentina, India, Greece, Sweden and Tanzania have reclaimed our right to life. Their call to the super-Powers stresses two crucial themes: avoidance of the militarization of space and the prohibition of nuclear-weapon tests. Both measures would represent a decisive political advance towards the achievement of broader agreements. I reaffirm in this forum my country's readiness to collaborate towards the eventual establishment of a verification system for a moratorium on nuclear tests.
Three years ago when the Group of Six began its negotiations the disarmament talks between the super-Powers had been suspended. Today, fortunately, they have not only been resumed but offer promising prospects. My Government trusts that the negotiations between the United States and the Soviet Union will soon culminate in a treaty that eliminates short— and medium-range missiles from the planet.
We are pleased to see the beginning of an understanding not only to halt the development of new weapons but to eliminate an existing category of weapons. This must be only a first step towards the reduction and eventual eradication of strategic weapons.
We insist that nuclear disarmament is a priority, but we cannot neglect the problem of conventional armaments, the development of which complicates the stability of  the various regional conflicts, in which the super-Powers are involved and which must be resolved through dialogue and negotiation. We demand for Kampuchea and Afghanistan the same respect for the principle of non-intervention that we claim for Central America. We demand the independence of the people of Namibia and the elimination of the odious system of apartheid. On the South Atlantic, we again call for a political agreement that will protect the inalienable rights of Argentina. We emphasize that a definitive comprehensive solution to the Middle East controversies can be achieved only on the basis of respect for and compliance with the relevant Security Council resolutions.
We wish to express our special concern over the situation in the Persian Gulf. We trust that the principles of the United Nations Charter will prevail. We call on the Governments of Iran and Iraq to resolve their differences in accordance with the recent mandate of the Security Council. The mission of good offices undertaken by the Secretary-General must be recognized and supported in order that a dignified and just agreement may be achieved.
Mexico will continue to strive for the strengthening of the United Nations system and the preservation of the basic tenets of multilateral actions dialogue and the balance of interests. To that end we shall spare no effort to strengthen the institutional forums of the community of nations. We shall also continue to participate in the informal groupings of collective diplomacy whose final aim is to strengthen those tenets. Hence we shall maintain our active and responsible commitment to the political efforts of the Contadora support groups, the Cartegena Consensus and the Group of Six. Similarly, we have formed, together with Argentina, Brazil, Colombia, Panama, Peru, Uruguay and Venezuela, a group of eight Latin American democracies to establish a permanent mechanism for consultations and concerted political action. We are making every effort to guarantee autonomy, respect and dignity for our countries and to ensure for coming generations a future of peace, freedom, democracy, economic well-being and social progress.
Next November the Heads of State of those eight countries will meet in Mexico. Their discussions could contribute to the definition of new modalities with regard to the role of our region in world affairs. We are convinced that at that meeting new proposals will emerge in order to make of Latin America a more United region that is more at one with the interests o£ the developing world and more willing to fight for the basic principles of the international legal order.
From its inception the United Nations has promoted understanding and co-operation among States and their commitment to the principles and purposes that emerged from a long, civilizing undertaking begun at the end of the cruel experience of two world wars. Its aim is basically to further multilateral co-operation in order to promote the shared progress of nations, to enhance the dignity of the human person, to promote respect for fundamental rights and, above all, to ensure permanent peace that banishes the scourge of war and its attendant suffering and devastation.
The drafters of the Charter were never naive enough to believe that the community of States could be built on some abstract Utopia, indifferent to the asymmetrical distribution of power. The structure given to the Security Council reveals the extent to which political realism and the need to provide the United Nations with the instruments for effective action defined the shape of the Organization - hence the powers vested in certain States regarding matters of exceptional importance, especially those concerning peace and security. It must be underlined, however, that such attributes are more a responsibility than a privilege, more an obligation for moderation and balance than the possibility of adapting international relations to unilateral interests.
Unfortunately, those ideals of civilized political behaviour have suffered serious setbacks. Bipolarism and efforts to consolidate spheres of influence bring about alignments that render peace and progress towards international democracy more difficult. The weakening of multilateral organizations in turn erodes the fundamental norms of international law. The arms race threatens our existence and sharpens economic imbalances. Grave regional conflicts persist and could produce wider confrontations. The development needs of the vast majority of countries represented here have not been satisfied, and they require adequate and urgent attention.
We have not yet succeeded in imposing the rule of law over the use of force, dignity and respect over the abuse of power and the aspirations of independence and self-determination over hegemonic designs. Nor have we been able to replace efforts to dominate and exploit by those who have a concentration of resources with a world of international co-operation. No one should therefore be surprised at the recurring discouragement and scepticism regarding our Organization.
But it is also true that without this forum to further and regulate the international order, relations among States would be dominated by a policy of unrestricted power. Without failing to recognize the aims and limitations of the United Nations, we should rid ourselves of the notion that it has failed, for it has registered considerable success in a variety of areas of international co-operation, as we have described on past occasions. That being said, it is clear that the great tasks facing the Organization make it imperative that all Member States, without exception, fully assume their responsibilities. Improvement in international life requires our concerted political will. All nations have the obligation to make concessions in secondary matters in order to agree on fundamentals, to adopt constructive approaches in order to find practical solutions beneficial to all, to be always open to dialogue while setting aside sterile confrontations and useless recriminations, to renounce all attempts at domination and unjust privileges - in short, to strengthen our genuine solidarity.
In reaffirming its unwavering determination to contribute to the full attainment of these purposes - the greatest conquest of our political culture - Mexico urges Member States to persevere in the constant effort to make reason and law prevail among individuals and nations.
